21-11045-lgb         Doc 20      Filed 06/15/21 Entered 06/15/21 14:59:58          Main Document
                                              Pg 1 of 3



ORTIZ & ORTIZ, L.L.P.                                         Hearing Date: June 17, 2021
35-10 Broadway, Ste. 202                                             Time: 10:00 a.m.
Astoria, New York 111060
Tel. (718) 522-1117
Fax (718) 596-1302
email@ortizandortiz.com
Proposed Counsel to the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re

CERTA DOSE, INC.                                              Case No. 21-11045-lgb


                                    Debtor.                   Chapter 11
--------------------------------------------------------X

               SECOND AMENDED NOTICE OF COMMENCEMENT OF
             CHAPTER 11 CASE AND HEARING ON FIRST DAY MOTIONS

        PLEASE TAKE NOTICE that on May 30, 2021 (the “Petition Date”), Certa Dose Inc.

(the “Debtor”) filed a voluntary petition for relief under chapter 11 of title 11 of the United

States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) with the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE that the Debtor is a debtor-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        PLEASE TAKE FURTHER NOTICE that after the Petition Date, the Debtor filed the

following first day motions and related pleadings (collectively, the “First Day Pleadings”):

                 – Schedules Extension. Debtors’ Motion for Entry of an Order Extending Time to

                 File Schedules of Assets and Liabilities, Statement of Financial Affairs, and

                 related documents;

                 –        Motion for the Interim Use of Cash Collateral;
21-11045-lgb       Doc 20    Filed 06/15/21 Entered 06/15/21 14:59:58           Main Document
                                          Pg 2 of 3



               –      Motion to Permit the Debtor to Utilize its pre-petition cash management
                      system and permit the use of its business forms


       PLEASE TAKE FURTHER NOTICE that a hearing (the “First Day Hearing”) to

consider the First Day Pleadings will be held virtually via Zoom for Government before the

Honorable Lisa G. Beckerman, United States Bankruptcy Judge for the United States

Bankruptcy Court for the Southern District of New York (the “Court”) on June 17, 2021 at

10:00 a.m. (ET). The Debtor will file an agenda in advance of the First Day Hearing.

       PLEASE TAKE FURTHER NOTICE that due to the COVID-19 pandemic and in

accordance with the Bankruptcy Court’s General Order M-543, dated March 20, 2020, the First

Day Hearing will only be conducted virtually via Court Solutions. Parties should not appear in

person and those wishing to participate in the First Day Hearing must register with Court

Solutions at www.court-solutions.com.

       PLEASE TAKE FURTHER NOTICE that a copy of the First Day Pleadings and the

Declaration of Caleb S. Hernandez (the “First Day Declaration”), may be inspected in the offices

of the Clerk of the Bankruptcy Court during normal business hours or downloaded from the

Bankruptcy Court’s website at www.nysb.uscourts.gov. Please further note that prior

registration with the PACER Service Center and payment of a fee may be required to access such

documents. Parties-in-interest may sign up for a PACER account by visiting the PACER website

at http://pacer.psc.uscourts.gov or by calling (800) 676-6856. Additionally, copies of the First

Day Pleadings, the First Day Declaration and all other papers filed in the Chapter 11 Cases are
21-11045-lgb     Doc 20     Filed 06/15/21 Entered 06/15/21 14:59:58          Main Document
                                         Pg 3 of 3



available free of charge from the undersigned through the email or telephone number listed

below.

Dated: Astoria, New York
       June 14, 2021

                                                            /s/Norma E. Ortiz
                                                           Norma E. Ortiz, Esq.
                                                           Ortiz & Ortiz, L.L.P.
                                                           35-10 Broadway, Ste. 202
                                                           Astoria, New York 11106
                                                           Tel. (718) 522-1117
                                                           Proposed Counsel to the Debtor
